UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4162


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AMANDA BOULWARE, a/k/a Amanda L Manigault, a/k/a Amanda Lynn
Manigault, a/k/a Amanda Manigault-Boulware, a/k/a Amanda L
Boulware, a/k/a Amanda Manigault, a/k/a Amanda Boulware-
Manigault,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:09-cr-00058-JFA-1)


Submitted:   July 29, 2013                 Decided:   August 13, 2013


Before WILKINSON, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Ward Murphy, KOLB & MURPHY, Sumter, South Carolina, for
Appellant.    Tommie DeWayne Pearson, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Amanda Boulware appeals the eight-month sentence she

received for violating the conditions of her supervised release,

which   were    imposed    when    she    was    sentenced      for    making   false

statements under penalty of perjury and for willfully disobeying

a lawful order of a United States court.                 See United States v.

Boulware, 604 F.3d 832, 834 (4th Cir. 2010).                 Boulware’s counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), in which he states that he could identify no meritorious

issues for appeal, but questioning whether Boulware’s sentence

was plainly unreasonable.

           As counsel recognizes, it was not.                    This court will

intervene in a sentence imposed upon revocation of supervised

release only if it is “plainly unreasonable” — a standard of

review that is more deferential than the reasonableness review

applied   to    original    sentences         imposed   under    the    Guidelines.

United States v. Moulden, 478 F.3d 652, 655-56 (4th Cir. 2007).

In other words, even if we determine that the sentence imposed

upon revocation is unreasonable, we must still ask “whether it

is plainly so, relying on the definition of ‘plain’ used in our

plain error analysis - that is, clear or obvious.”                       Id. at 657

(internal quotation marks and alteration omitted).

           In    Boulware’s       case,    the    district      court    imposed   a

sentence that fell within the range suggested in the pertinent

                                          2
policy statements.      We have carefully examined the record and

can determine no reason to deem the district court’s decision

plainly unreasonable.        See id. at 658; United States v. Crudup,

461 F.3d 433, 435, 440 (4th Cir. 2006).

            Boulware’s supplemental pro se brief alleges that her

trial     and   appellate     counsel       were   both   unconstitutionally

ineffective for a variety of reasons.              In our view, however, the

record does not “conclusively” demonstrate any such inefficacy,

and we therefore decline to entertain her ineffective assistance

claims at this time.        United States v. Powell, 680 F.3d 350, 359

(4th Cir. 2012), cert. denied, 133 S. Ct. 376 (2012). *

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm the judgment of the district court.

This court requires that counsel inform Boulware, in writing, of

the right to petition the Supreme Court of the United States for

further review.     If Boulware requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Boulware.        We dispense with oral argument because

     *
       Claims alleging ineffective assistance of counsel are more
properly asserted via a motion to vacate under 28 U.S.C.A.
§ 2255 (West Supp. 2013).



                                        3
the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    4